Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	WO 2007/034877 and WO2005/071764, cited in the information disclosure statement of 15 January 2021, have been considered with respect to the provided English abstracts. JP 2006-291195, cited in the information disclosure statement of 15 January 2021, has been considered with respect to the provided English translation.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Li et al article.
	This article teaches Cd-free colloidal core/shell nanocrystals of ZnSe1-xTex/ZnS, where x is 0.1-0.5, where these nanocrystals emit blue fluorescence upon UV irradiation. The taught x range falls within the claimed range. The taught nanoparticles have a core size of about 2.2 nm and a shell thickness of about 1.6 nm. The core size falls within the claimed size range and the core/shell nanoparticle size of about 3.8 nm also falls within the claimed range. These taught nanoparticles are meet all the requirements for quantum dots and thus the reference teaches the claimed quantum dots. 
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the article by Asano et al.
This reference teaches a process for producing green light emitting Zn(Te,Se) colloidal quantum dots by forming a first mixed liquid prepared by mixing a Zn source, a SE source and a Te source; preparing a second liquid comprising oleylamine, a known capping agent, and 1-octadecene, a diluent; heating the second liquid to 250-301oC; injecting an amount of the first mixed liquid into the heated second liquid under a nonoxidative atmosphere; adjusting the temperature so that it is 10-20oC less than the injection temperature and holding the mixture for 10-60 minutes to grow the quantum dots. The taught temperature rages and times fall within those of claim 4. The reference teaches the claimed process. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the Li et al article.
	This article teaches Cd-free colloidal core/shell nanocrystals of ZnSe1-xTex/ZnS, where x is 0-0.5, where these nanocrystals emit blue fluorescence upon UV irradiation. The taught x range overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.The taught nanoparticles have a core size of about 2.2 nm and a shell thickness of about 1.6 nm. The core size falls within the claimed size range and the core/shell nanoparticle size of about 3.8 nm also . 
Allowable Subject Matter
	Claim 5 is allowable.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The process of claim 5 form producing red light emitting Zn(Te,S) is not taught or suggested by the cited art of record.
	There is no teaching or suggestion in the cite art of record of core/shell quantum dots having an average particle diameter of 1-20 nm, where the core/shell quantum dots is selected from a quantum dot which emits green light and has a core of the formula Zn(Te1-xSex), where 0<x<1 or a quantum dot which emits red light and has a core of the formula Zn(Te1-xSx), where 0<x<1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/8/22